                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                  4:21CR3037

      vs.
                                                                  ORDER
DEREK N. HARTFORD,

                    Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No. 34),
because Defendant's counsel needs additional time to review the discovery. The motion
to continue is unopposed. Based on the showing set forth in the motion, the court finds
the motion should be granted. Accordingly,

   IT IS ORDERED:

   1) Defendant’s motion to continue, (Filing No. 34), is granted.

   2) The pretrial motion deadline is extended to June 25, 2021

   3) The trial of this case is set to commence before the Honorable John M. Gerrard,
      Chief United States District Judge, in Courtroom 1, 1003Centennial Mall North,
      United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on July 26, 2021, or
      as soon thereafter as the case may be called, for a duration of four (4) trial days.
      Jury selection will be held at commencement of trial.

   4) The ends of justice served by granting the motion to continue outweigh the
      interests of the public and the defendant in a speedy trial, and the additional time
      arising as a result of the granting of the motion, the time between today’s date
      and June 25, 2021, shall be deemed excludable time in any computation of time
      under the requirements of the Speedy Trial Act, because although counsel have
      been duly diligent, additional time is needed to adequately prepare this case for
      trial and failing to grant additional time might result in a miscarriage of justice. 18
      U.S.C. § 3161(h)(1) & (h)(7). Failing to timely object to this order as provided
      under this court’s local rules will be deemed a waiver of any right to later claim
      the time should not have been excluded under the Speedy Trial Act.

      May 21, 2021.                              BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
